        Case 1:10-cr-00228-LTS Document 1560 Filed 11/05/20 Page 1 of 1

Joann Crupi                                   4                                60211 - EW
Docket Number: 1:10CR00228-5




                         UNITED STATES DISTRICT COURT
                        SOUTHERN DISTRICT OF NEW YORK
                              PROBATION OFFICE

                                 JUDICIAL RESPONSE

THE COURT ORDERS:



[ X]   Transfer of Jurisdiction to the District of New Jersey APPROVED



[ ]    Transfer of Jurisdiction to the District of New Jersey DENIED



[ ]    Other




                                                         /s/ Laura Taylor Swain
                                                         Honorable Laura Taylor Swain
                                                         U.S. District Judge

                                                          November 5, 2020
                                                         Date
